Citation Nr: 1607818	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-25 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right knee disability following an October 2008 total right knee replacement.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel






INTRODUCTION

The Veteran served on active duty from January to August 1972, and from July 1975 to June 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the above claimed benefits.  

The Veteran testified before the undersigned at the RO in April 2012.  A transcript has been associated with the claims file.  

In May 2014 and January 2015, the Board remanded the Veteran's appeal for further development.  Unfortunately, the requested development has not been completed.  

As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2015 remand, the Board requested that an examiner opine as to whether the Veteran has or has had since December 2009 an additional disability as a result of an October 2008 total right knee replacement and post-surgical treatment, to include pain and nerve damage.  In a February 2015 VA opinion, the examiner stated that the Veteran reported chronic pain following the 2008 surgery and that upon revision surgery in 2010, a private physician removed some tissue or bone from the knee which, in the surgeon's opinion, was causing instability.  The examiner also noted that the original spacer used demonstrated wear and a larger spacer was used during the revision.  The examiner failed to discuss whether this instability caused by bone and tissue (which was clearly remnant or out-of-place as it was thought to be causing a problem and was removed), or the requirement for a larger spacer was evidence of or resulted in an additional disability as a result of the 2008 surgery.

Similarly, the VA examiner obtained an electromyography (EMG) study, which revealed hypoactive reflexes and decreased sensation in the right foot, although the cause was not found during the study.  The examiner failed to discuss whether the decreased reflexes and sensation in the right foot represented an additional disability attributable to the 2008 surgery.   

As the examiner failed to discuss whether these symptoms and the reported chronic pain represented an additional disability, the examiner also failed to state whether they were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or whether the proximate cause was an event not reasonably foreseeable.  

Finally, the examiner was asked in the 2015 remand to comment on the impact, if any, of any recalled knee replacement components.  The examiner stated that there was a handwritten note on the side of the dictated 2010 operative report about a Zimmer recall of a total knee component in June 2008, but that there is no documentation on who wrote this note and whether such recalled prosthesis was used for the Veteran on the second surgery.  However, the Board notes that the operative report from the 2008 surgery identifies the specific components used by serial and lot number and manufacturer.  Therefore, the examiner should be able to determine whether any of those components were involved in a recall, and if so, whether their use led to the chronic pain or any other symptom the Veteran has reported.  

Given the foregoing, the Board finds that a new VA opinion is necessary to provide the required explanations.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who provided the January 2015 VA opinion, if available, to provide clarification opinions as outlined below.  If the same examiner is unavailable, a new opinion from a different examiner should be obtained with respect to the below.  

a)  Opine as to whether the Veteran has or has had since December 2009 additional disability as a result of the October 2008 total right knee replacement and post-surgical, even prior to his revision arthroplasty in April 2010.  The examiner must specifically opine as to whether the Veteran's complaints of chronic pain, the presence of bone or tissue, the subsequent instability and need for revision surgery, or the hypoactive reflexes and decreased sensation found during the 2015 EMG represent an additional disability.  If not, the examiner must provide a thorough opinion with a supporting rationale.  

If so, the examiner should specifically identify the additional disability or disabilities.

In providing this opinion, the examiner should specifically review and discuss evidence with respect to the Veteran's need for revision arthroplasty (including findings of instability), evidence of recalls of knee replacement components, and evidence of chronic knee pain.  Regarding recalls, the examiner must make use of the serial and lot number and manufacturer information of each component used in the 2008 surgery to determine whether any component was involved in a recall.  

b)  If additional disability is or has been present since December 2009, the examiner is asked to state whether it is at least as likely as not (i.e., 50 percent or greater probability) that the proximate cause of each additional or aggravated disability was:

(i)  due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment; or,

(ii)  whether the proximate cause of each additional or aggravated disability was an event which was not reasonably foreseeable.

The examiner should provide a clear rationale for all opinions provided.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case, and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



